 In the Matter of THE M. A. HANNA COMPANY, AGENT HANNA IRON ORECQMPANY OF DELAWARE, HANNA IRON ORE COMPANY (MICH.),HOMERORE COMPANY (MICH.), THE AMERICAN BOSTON MINING COMPANY(MICH.)andSTEELWORKERS ORGANIZING COMMITITE, AFFILIATEDWITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos. C-939 and R-840ORDER SEVERING CASES, VACATING DIRECTION OFELECTION, AND CLOSING CASENovember .8,1941On March 23, 1940, the National LaborRelationsBoard, hereincalled the Board, issued its Decision, Order, and Direction of Electionin the above-entitled consolidatedcases.'By letter dated November1, 1941, Local Union No. 1624, Steel Workers Organizing Committee,the petitioner and the only legitimate labor organization involved,requested in substance that the Board vacate the Direction of Electionand close Case No. R-840.The Board having duly considered thematter,IT ISHEREBY ORDERED,in accordance with Article II, Section 36 (d)and Article III, Section 10 (c) (4) of National Labor Relations BoardRules and Regulations-Series 2, as amended, that Cases Nos. C-939and R-840 be, and'they hereby are, severed; andIT IS FURTHERORDEREDthat the Direction of Election be, and it herebyis, vacated; andIT IS FURTHERORDERED that Case No. R-840 be, and it herebyis, closed.MR. GERARD D. REILLY took no part in the consideration of-the aboveOrder Severing Cases, Vacating Direction of Election, and ClosingCase.1 21 N.L. R. B. 962.37 N. L. R. B., No. 2.8